Citation Nr: 0823453	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to separate 10 percent ratings for each ear 
for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  There is no medical evidence of record of that the 
veteran has a back disability.

2.  The veteran has exhibited no worse than Level I hearing 
loss in either ear, throughout the pendency of this appeal.

3.  The veteran is in receipt of the maximum schedular 
disability rating available under Diagnostic Code 6260 for 
his service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).

3.  There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an August 2004 letters, with respect to the 
claim of entitlement to service connection.  

The Board acknowledges that the veteran has not provided 
notice with respect to his downstream claims of entitlement 
to increased disability ratings for his hearing loss and 
tinnitus; however, the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the claim regarding the veteran's service-
connected hearing loss originates from the original grant of 
service connection, Vazquez-Flores is inapplicable.

With respect to the veteran's claim of entitlement to an 
increased disability rating for his service-connected 
tinnitus, although the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, 
among other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.   

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2004, prior to 
the adjudication of the matter in February 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and a 
VA examination report dated in December 2004.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a back disorder.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  In this case, the veteran has not 
provided evidence of a current disability or of any event, 
injury, or disease in service that any current diagnosis 
could be related to, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Back Disorder
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A review of the medical evidence of record reveals that 
service connection is not warranted for a back disorder 
because there is no evidence of current disability.  
Although, the veteran alleges that he injured his back in 
November 1965, his service medical records are silent as to 
complaints of, treatment for, or a diagnosis of a back 
disorder.  Moreover, upon discharge in February 1967, 
clinical evaluation of his back was within normal limits.  
Additionally, the veteran has not submitted or informed VA of 
any existing post-service medical evidence of a current back 
disorder related to his period of service. 

The Board has considered the veteran's lay contention, that 
he currently has a back disorder that is related to his 
period of service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a back disorder.  If 
there is no current diagnosis, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. § 5107(b).

Hearing Loss
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Although the veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The rating schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

The veteran alleges that he is entitled to an initial 
compensable evaluation for his service-connected bilateral 
hearing loss.  On the December 2004 authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
15
30
65
LEFT
----
10
10
45
60

Average puretone thresholds were 30 in the right ear and 31 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The veteran was diagnosed as having 
mild to severe high-frequency sensorineural hearing loss in 
the right ear and moderate to severe high-frequency 
sensorineural hearing loss in the left ear.

The aforementioned VA examination did not document a level of 
bilateral hearing loss that warrants a compensable 
evaluation.  Upon interpretation under the regulation, the 
examination demonstrates that the veteran's right ear hearing 
loss is at level I, and his left ear hearing loss is at level 
I; therefore, a compensable rating is not warranted.  38 
C.F.R. § 4.85, Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the December 
2004 audiometric examination clearly shows that these 
provisions are not applicable in this case.  It is also noted 
that there is no other pertinent medical evidence of record 
which would entitle the veteran to a compensable disability 
rating for his bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  His statements alone, however, do not establish a 
higher rating for bilateral hearing loss.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of an initial compensable evaluation at 
any point during this appeal.  In view of the evidence of 
record, the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not 
for application.  His claim in this regard, therefore, must 
be denied.

Additionally, an extraschedular rating is not warranted under 
the provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does 
not suggest that the regular schedular criteria are 
inadequate to evaluate the veteran's hearing disability.  
There is no indication that his hearing disability, in and of 
itself, is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

Tinnitus
Tinnitus is evaluated pursuant to the provisions of 
Diagnostic Code 6260, which was revised effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is perceived as unilateral or 
bilateral.  

In view of the foregoing, the veteran's service-connected 
tinnitus is rated at the maximum schedular rating available 
for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260 
(2007).  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter. See Manning v. Principi, 16 Vet. 
App. 534, 542- 543 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

Entitlement to separate 10 percent evaluations for each ear 
for service-connected tinnitus is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


